DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 8-16, and 18-20 are pending.
Claims 1-2, 4, 12-13, 15, and 18-20 are currently amended.
Claims 3, 14, and 16 are previously presented.
Claims 5 and 8-11 are original.
Claims 1, 18, and 20 are independent.


Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. 112
Regarding the prior rejection of claims 1-5, 8-16, and 18-20 under 35 U.S.C. 112(b), Applicant argues that the claims have been amended to recite that the payment transactions involves the ring (see Remarks, pg. 10).  
The argument is not persuasive.  The term “a payment made solely through the NFC scannable user-worn payment ring to the NFC customer device to the payment server” still renders the claim indefinite as it is unclear as to what the term “solely” excludes.
Rejections under 35 U.S.C. 103
Regarding the prior rejection of claims 1-3, 8, and 10-20 as being unpatentable over Sinton (US 2015/0039494 A1) in view of Proud (US 2014/0249994 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.
Regarding the prior rejection of claims 4-5 as being unpatentable over Sinton (US 2015/0039494 A1) in view of Proud (US 2014/0249994 A1), further in view of Mullis (US 2012/0280045 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.
Regarding the prior rejection of claim 9 as being unpatentable over Sinton (US 2015/0039494 A1) in view of Proud (US 2014/0249994 A1), further in view of Official Notice, Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.

Claim Objections
Claim 15 is objected to because of the following informalities: 
The claim recites “the a terminal-less payment transaction”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 18, and 20, the claims recite “payment made solely through the NFC scannable user-worn payment ring to the NFC customer device to the payment server.”  It is unclear as to what the claim limitation, including the word “solely”, excludes.
For purposes of further examination, the term is understood as excluding a terminal which is shared with multiple users, e.g. a merchant point-of-sale terminal.
The dependent claims do not remedy the noted deficiency of the rejected base claims and are rejected accordingly.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurmfield (US 2019/0287083 A1).

Regarding claim 1, Wurmfield discloses a Near Field Communication (NFC) payment system, comprising:
an NFC customer device of a possessing user, the NFC customer device comprising a NFC scanning capability (see para. 0028, 0032);
a NFC-scannable user-worn payment ring of the possessing user performing a multiple-user-shared-terminal-less payment transaction between itself and the NFC customer device of the possessing user, the NFC-scannable user-worn payment ring lacking any connection to a merchant terminal (see para. 0020-0021); and
a payment server, operatively coupled to the NFC customer device, wherein the multiple-user-shared terminal-less payment transaction involves a payment made solely through the NFC scannable user-worn payment ring to the NFC customer device to the payment server (see para. 0111-0112).

Regarding claim 2, Wurmfield discloses the NFC payment system of claim 1, wherein the NFC- scannable user-worn payment ring comprises a memory device storing information for the possessing user as at least one of a payor and a payee (see para. 0033).

Regarding claim 3, Wurmfield discloses the NFC payment system of claim 1, wherein the NFC- scannable user-worn payment ring comprises a memory device storing information for the possessing user as both the payor and the payee (see para. 0033, wherein payor and payee computing device have similar structure and components).

Regarding claim 8, Wurmfield discloses the NFC payment system of claim 1, wherein the NFC customer device is a mobile smart phone (see para. 0028).  

Regarding claim 9, Wurmfield discloses that the NFC customer device is a mobile device which may be a wearable device (see para. 0104).  While Wurmfield discloses that the transaction device may be a smart watch (see para. 0021, 0028), Wurmfield does not explicitly teach wherein the NFC customer device is a smart watch.  However, it would have been obvious to modify Wurmfield to include wherein the NFC customer device is a smart watch.  The modification would have merely been the simple substitution of one known element for another to obtain predictable results. Since each individual element and its function are shown in the prior art, albeit shown separately, the difference between the claimed subject matter rests not on any individual element or function but in the very combination itself- that is in the substitution of the smart watch device for the NFC customer device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 13, Wurmfield discloses the NFC payment system of claim 1, wherein the multiple- user-shared-terminal-less payment transaction is capable of being performed when the NFC- scannable user-worn payment ring is located in scannable position relative to the NFC customer device in an absence of a multi-user-shared terminal device (see para. 0111-0112).  

Regarding claim 16, Wurmfield discloses the NFC payment system of claim 1, wherein a plurality of customer selectable electronic payment services comprises at least one e-banking system internal to and implemented by a respective one of a plurality of sellers of products and services (see para. 0021, i.e. financial service provider).  

Regarding claim 18, Wurmfield discloses a method for using Near Field Communication (NFC), the method comprising:
configuring an NFC customer device of a possessing user to comprise a NFC scanning capability (see para. 0028, 0032):
Page 5 of 17configuring a NFC-scannable user-figure-worn payment ring of the possessing user to perform a multiple-user-shared-terminal-less payment transaction between itself and the NFC customer device of the possessing user, the NFC-scannable user-worn payment ring lacking any connection to a merchant terminal (see para. 0020-0021); and
configuring a payment server to be operatively coupled to the NFC customer device, wherein the multiple-user-shared terminal-less payment transaction involves a payment made solely through the NFC scannable user-worn payment ring to the NFC customer device to the payment server (see para. 0111-0112).  

Regarding claim 19, Wurmfield discloses the method of claim 18, wherein the NFC-scannable user- worn payment ring comprises a menory device storing information for a user as both the payor and the payee (see para. 0033).  

Regarding claim 20, Wurmfield discloses a computer program product for using Near Field Communication (NFC), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
configuring an NFC customer device of a possessing user to comprise a NFC scanning capability (see para. 0028, 0032);
configuring a NFC-scannable user-worn payment ring of the possessing user to perform a multiple-user-shared-terminal-less payment transaction between itself and the NFC customer Page 6 of 17device of the possessing user, the NFC-scannable user-worn payment ring lacking any connection to a merchant terminal (see para. 0020-0021); and
configuring a payment server to be operatively coupled to the NFC customer device, wherein the multiple-user-shared terminal-less payment transaction involves a payment made solely through the NFC scannable user-word payment ring to the NFC customer device to the payment server (see para. 0111-0112).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfield (US 2019/0287083 A1) in view of Mullis (US 2012/0280045 A1).

Regarding claim 4, Wurmfield does not explicitly disclose, but Mullis teaches a user-openable and closable physical lock unforming and forming an electrical connection for putting the NFC-scannable product in any of a communication-physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position (see para. 0050-0051).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the ring of Wurmfield to include a user-openable and closable physical lock unforming and forming an electrical connection for putting the NFC-scannable user-worn payment ring in any of a communication-physically-locked mode and a communication- physically-unlocked mode responsive to a selected lock position.
One skilled in the art would have been motivated to make the modification to deactivate a device the user does not want to be scanned (see Mullis, para. 0045-0049).

Regarding claim 5, Mullis teaches wherein the physical lock comprises a moveable metal shield (see para. 0049). 


Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfield (US 2019/0287083 A1) in view of Sinton (US 2015/0039494 A1).

Regarding claim 10, Wurmfield discloses the NFC payment system of claim 1, wherein a user identifier and at least one payor account information are stored in the NFC-scannable user-worn payment ring, and are output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device (see para. 0114, 0039).  
While Wurmfield discloses transmitting account information, Wurmfield does not explicitly disclose wherein the account information is a card number, selected from the group consisting of a credit card number and a debit Page 3 of 17card number.
Sinton teaches wherein account information is a card number, selected from the group consisting of a credit card number and a debit card number (see para. 0008, 0011-0012).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment system of Wurmfield to include wherein the account information is a card number, selected from the group consisting of a credit card number and a debit card number.
One skilled in the art would have been motivated to make the modification to provide a simple, convenient way to perform transactions rather than swiping or inserting a card (see Sinton, para. 0003).

Regarding claim 11, Wurmfield discloses the NFC payment system of claim 1, wherein a user identifier and at least one payor account information are stored in the NFC-scannable user-worn payment ring, and are output to the NFC customer device using an encrypted communication protocol responsive to a payment initiating scan of the NFC-scannable user-worn payment ring by the NFC customer device (see para. 0114, 0039).  
While Wurmfield discloses transmitting account information, Wurmfield does not explicitly disclose wherein the account information is at least one bank routing number.
Sinton teaches wherein account information is at least one bank routing number (see para. 0008, 0011-0012, wherein conventional card information contains a bank identification number).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment system of Wurmfield to include wherein the account information is at least one bank routing number.
One skilled in the art would have been motivated to make the modification to provide a simple, convenient way to perform transactions rather than swiping or inserting a card (see Sinton, para. 0003).

Regarding claim 14, Wurmfield does not explicitly disclose, but Sinton teaches wherein the NFC customer device has a NFC customer device scannable NFC physical tag encoded with a unique identifier of a user and information for the possessing user as at least one of a payor and a payee (see 0008, 0011-0012).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment system of Wurmfield to include wherein the NFC customer device has a NFC customer device scannable NFC physical tag encoded with a unique identifier of a user and information for the possessing user as at least one of a payor and a payee.
One skilled in the art would have been motivated to make the modification to provide a simple, convenient way to perform transactions rather than swiping or inserting a card (see Sinton, para. 0003).
	
Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmfield (US 2019/0287083 A1) in view of Yarbrough (US 2015/0242837 A1).

Regarding claim 12, Wurmfield does not explicitly disclose, but Yarbrough teaches: wherein a user identifier and payment information relating to a user payment entity are output to the NFC customer device for temporary storage responsive to a payment initiating scan of the NFC scannable user-worn payment ring by the NFC customer device, and wherein the user identifier and the payment information are temporarily stored in the NFC customer device and thereafter discarded responsive to a transmission of the user identifier and the payment to a remote payment server processing the user identifier and the payment information to complete the terminal-less payment transaction (see para. 0073).  
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment system of Wurmfield to include: wherein a user identifier and payment information relating to a user payment entity are output to the NFC customer device for temporary storage responsive to a payment initiating scan of the NFC scannable user-worn payment ring by the NFC customer device, and wherein the user identifier and the payment information are temporarily stored in the NFC customer device and thereafter discarded responsive to a transmission of the user identifier and the payment to a remote payment server processing the user identifier and the payment information to complete the terminal-less payment transaction.
One skilled in the art would have been motivated to make the modification to allow the user to facilitate payments using a wearable device and allow a user to enter payment instructions via wearable devices (see Yarbrough, para. 0005 para. 0020), as well as to accept offers from nearby merchants (see Yarbrough, para. 0019).

Regarding claim 15, Wurmfield does not explicitly disclose, but Yarbrough teaches: a NFC management server (i) generating a customer payable invoice for the terminal-less payment transaction, responsive to receiving a confirmation of a customer actuating a pay button provided on the NFC customer device, and (ii) transmitting the customer payable invoice to the NFC customer device (see para. 0050-0051; Fig. 7).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify the payment system of Wurmfield to include a NFC management server (i) generating a customer payable invoice for the terminal-less payment transaction, responsive to receiving a confirmation of a customer actuating a pay button provided on the NFC customer device, and (ii) transmitting the customer payable invoice to the NFC customer device.
One skilled in the art would have been motivated to make the modification to allow the user to facilitate payments using a wearable device and allow a user to enter payment instructions via wearable devices (see Yarbrough, para. 0005 para. 0020), as well as to accept offers from nearby merchants (see Yarbrough, para. 0019).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chongwoo (US 2016/0292563 A1)
McLEAR (US 2015/0042450 A1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698


/ERIC T WONG/Primary Examiner, Art Unit 3698